A petition for rehearing having been granted by the court, the following opinion was rendered on rehearing*: Mr. Chief Justice Clarity delivered the opinion of the court: The claimant asks the sum of Three Hundred and Sixty ($360.00) Dollars as the amount due for furnishing* lower skids for repairs of a certain stoked located on the premises of the Illinois State Normal University, Normal, Illinois. It appears that the Division of Architects and Engineering-have approved said claim as being just and reasonable as was ordered by the president of the University. The court heretofore disallowed the claim and thereafter granted a rehearing with the thought in mind largely as to the necessity of proper heating facilities. When the claim was disallowed the court had in mind the fact that the appropriation made for this purpose was exceeded. However, it appears now that when the contract was made for these repairs that there was sufficient funds left in the appropriation to care for same. However, the court wishes to have it understood that the first opinion filed contains principles that should be followed in that all- the departments of the State should carry out their program within the means provided by the Legislature and that any petition filed in this, court for relief should be from an equitable and g’ood conscience viewpoint. This claim appears to be within the idea sought to be conveyed by the above viewpoint and therefore this court recommends that the claimant be allowed the sum of Three Hundred and Sixty ($360.00) Dollars.